DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The response to restriction filed on 01/07/2021 is acknowledged and entered. Applicant elected Group I, Claims 18, 20 and newly added claims 27-32, drawn to isolated polypeptide and a composition. Claims 18 and  20 -32 are pending in the application.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy of the same is attached to this office action.
Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David J. Zelner on 02/24/2021 and the application has been amended as follows:

18. (Currently Amended) A pharmaceutical composition comprising, a polypeptide comprising: a) an amino acid sequence consisting of SEQ ID NO: 18, or b) an amino acid sequence consisting of at least 35 contiguous amino acid residues from SEQ ID NO: 18, or c) an amino acid sequence having a sequence identity of at least 95% with the amino acid sequence of a), or d) an amino acid sequence having a sequence identity of at least 95%  with the amino acid sequence of b), or said polypeptide being antigenic in a mammal, and an immunological adjuvant and a pharmaceutically acceptable carrier, vehicle or diluent.  

	27. (Currently Amended) The pharmaceutical composition according to claim 18, wherein the sequence identity defined in c) or d) is 
	31. (Currently Amended) The pharmaceutical composition according to claim 18, wherein the polypeptide is capable of inducing an adaptive protective immune response against infection with multi-resistant S. aureus in a mammal, in particular in a human being.  
32. (Currently Amended) The pharmaceutical composition according to claim 31, which induces a humoral and/or a cellular immune response.
5.	Claims 18, 20 and 27-32 are free of prior art.
Reasons for Allowance

6.	The following is an examiner's statement of reasons for allowance:
The claimed pharmaceutical composition as in claims 18, 20 and 27-32 of the instant application is novel and nonobvious. The specification (Example and pages 39-44) teaches mice immunized with the polypeptide SEQ.ID.NO: 18 (SAR2119) and challenged with S.aureus showed 25% survival rate when compared to none in controls and therefore induced an immune response. The claimed salivary polypeptide has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.

7.	Claims 18, 20 and 27-32 are directed to an allowable product. Pursuant to the procedures
set forth in MPEP § 821.04(B), claims 21-26 directed to the process of making or using an allowable
product, previously withdrawn from consideration as a result of a restriction requirement, 10/08/2020
hereby rejoined and fully examined for patentability under 37 CFR 1.104.Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Conclusion
8.	Claims 18, 20, 27-32 and 21-26 are allowed and are renumbered as 1-14 respectively.
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padma V. Baskar whose telephone number is (571)272-0853. The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:00 P.M. 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol can be reached on 571- 272- 0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)